            Case 4:19-cv-01751-DMR Document 30-2 Filed 08/05/19 Page 1 of 2




 1 Michael S. Kwun (SBN 198945)
   mkwun@kblfirm.com
 2 Nicholas A. Roethlisberger (SBN 280497)
   nroethlisberger@kblfirm.com
 3 KWUN BHANSALI LAZARUS LLP
   555 Montgomery St., Suite 750
 4 San Francisco, CA 94111
   Tel: (415) 630-2350
 5 Fax: (415) 367-1539

 6 Ben Rosenfeld (SBN 203845)
   ben.rosenfeld@comcast.net
 7 ATTORNEY AT LAW
   3330 Geary Blvd., 3rd Floor East
 8 San Francisco, CA 94118
   Tel: (415) 285-8091
 9 Fax: (415) 285-8092

10 Attorneys for Defendant
   ISIS AGORA LOVECRUFT
11

12                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
13                                    OAKLAND DIVISION
14
     PETER TODD, an individual,                Case No.: 4:19-cv-01751-DMR
15
                  Plaintiff,                   [PROPOSED] ORDER GRANTING
16                                             DEFENDANT’S MOTION FOR
     vs.                                       ADMINISTRATIVE RELIEF TO SEAL
17                                             AND REDACT SECOND DECLARATION
   SARAH MICHELLE REICHWEIN aka ISIS           OF JANE DOE
18 AGORA LOVECRUFT, an individual,

19                Defendant.
20

21

22

23

24

25

26

27

28

                STIPULATION RE DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                    (No. 4:19-cv-01751-DMR)
              Case 4:19-cv-01751-DMR Document 30-2 Filed 08/05/19 Page 2 of 2




 1            Having read and considered Defendant’s Motion For Administrative Relief To Seal and

 2 Redact Second Declaration of Jane Doe filed on August 5, 2019 under Local Rule 7-11, and for

 3 good cause shown, defendant’s motion is granted.

 4            Jane Doe’s Second Declaration, signed on August 4, 2019, shall be sealed, and the

 5 redacted version filed publicly, redacted as described in defendant’s administrative motion and

 6 attached thereto.

 7

 8 IT IS SO ORDERED.
 9
     Dated:
10                                                        Hon. Donna M. Ryu
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   STIPULATION RE DEFENDANT’S MOTION FOR ADMINISTRATIVE RELIEF
                                      (No. 4:19-cv-01751-DMR) - 1
